DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an element; optical path dividing element in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 9, the examiner finds the language “for receiving a plurality of reflected light” as amended into instant claim 9 lacks clarity.  The instant claims in the detection optical system already state “receiving reflect light”.  Therefore, in the second wherein clause it is unclear whether “a plurality of reflected light” is the reflected light previously stated or new beams received in the system.  It is believed the issue is likely grammatical and antecedent based, and the limitation should be clarified so that the reflected light beam comprises multiple beams from the multiple paths of incidence, which are then subsequently detected on the sensor.  For examination purposes the examiner is interpreted the claim in the noted fashion. Claims 2-8 and 11-12 are likewise rejected for their dependency on instant claims 1 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khuat Duy et al. (U.S. PGPub No. 2013/0128247 A1).
As to claim 1, Khuat Duy discloses and shows in figure 2, an optical height measurement device, comprising: 
a stage (WT, shown in figure 1, shown but not labeled in figure 2) for retaining a sample (W) ([0051], ll. 9-14); 
a projection optical system (2) for projecting light onto the sample ([0073], ll. 1-3; [0074], ll. 1-2); 
a detection optical system (3) for receiving reflected light from the sample ([0075], ll. 1-2); and 
a processing unit (4) for measuring a height of the sample on the basis of a signal outputted from the detection optical system ([0082], ll. 1-3), 
wherein the projection optical system is provided with a light source (5) for emitting light and an optical path dividing element (6) for branching an optical path of the light emitted from the light source, into a plurality of optical paths projected on the sample at different incidence angles (Fig. 2, [0073], where figure 2 explicitly discloses a grating dividing light into multiple rays 7 impinging on the sample surface at multiple incidence angles), and 
wherein the detection optical system is provided with a sensor (10) for receiving a plurality of the reflected light from the sample and an element (9) for adjusting the optical path of the plurality of reflected light from the sample to a direction of the sensor prior to reception of the light by the sensor (inherently the result of light passing through the grating 9) (Fig. 2; [0079], ll. 1-7, again the beams are detected as explicitly shown in figure 2).
Khuat Duy does disclose a stage driving unit (long or short stroke modules) that move in the x and y axis ([0062], ll. 19-22; [0064], ll. 5-7)
Khuat Duy does not explicitly disclose a stage driving unit for adjusting the stage at a plurality of heights (i.e. a Z-axis movement).
However, the examiner takes Office Notice that Z-axis movement on a stage is extremely common and well-known.  In the wafer processing art it can obviously be used to adjust focusing position (i.e. sample position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Khuat Duy with a stage driving unit for adjusting the stage at a plurality of heights (i.e. a Z-axis movement) in order to provide the advantage of expected results and increased versatility in allowing an additional axis of movement one can obviously more accurately and efficiently align the sample under test/processing to the desired location (e.g. also allowing tilt correction). 
 	As to claim 9, Khuat Duy discloses and shows in figures 2 and 4, a beam irradiation device comprising: 
a beam source (5) ([0073], ll. 1-2); 
a stage (WT, shown in figure 1, shown but not labeled in figure 2) for retaining a sample irradiated with the beam emitted from the beam source (W) ([0051], ll. 9-14); 
a stage driving unit (long or short stroke modules) which moves the stage in a direction of irradiation of the beam (15) ([0062], ll. 19-22; [0064], ll. 5-7; [0094], ll. 10-11); 
a projection optical system (2) for projecting light toward a point at which the sample is irradiated with the beam ([0073], ll. 1-3; [0074], ll. 1-2); 
a detection optical system (3) for receiving reflected light of the light projected by the projection optical system ([0075], ll. 1-2); and 
a control unit (4) for controlling at least one of the objective lens and the stage driving unit on the basis of a signal outputted from the detection optical system ([0074], ll. 4-7; [0088]-[0089]), 
wherein the projection optical system is provided with a light source (5) for emitting light and an optical path dividing element (6) for branching an optical path of the light emitted from the light source, into a plurality of optical paths projected on the sample at different incidence angles (Fig. 2, [0073], where figure 2 explicitly discloses a grating dividing light into multiple rays 7 impinging on the sample surface at multiple incidence angles), and 
wherein the detection optical system is provided with a sensor (3) for receiving a plurality of reflected light from the sample and an element (9) for adjusting the optical path of the plurality of reflected light from the sample to a direction of the sensor prior to reception of the light by the sensor (inherently the result of light passing through the grating 9) (Fig. 2; [0079], ll. 1-7, again the beams are detected as explicitly shown in figure 2)
	Khuat Duy does disclose using optical elements as desired to guide the measurement beam to the sample wafer ([0074], ll. 2-4).
	Khuat Duy does not explicitly disclose where the optical elements are an objective lens for converging a beam emitted from the beam source.
	However, the examiner takes Office Notice that an objective lens that converges the beam on the sample under test is one of the most common optical elements used in the art to efficiently relay light to the sample under test without dispersion losses.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Khuat Duy with an objective lens for converging a beam emitted from the beam source in order to provide the advantage of increased accuracy in using for example a common cylindrical converging lens one can ensure the line of light has the lowest amount of possible optical losses as is well-known in the art.
 	As to claim 5, Khuat Duy discloses an optical height measurement device, wherein at least one of the optical path dividing element and the optical path adjusting element is a diffraction grating ([0073], ll. 1-2; [0075], ll. 2-4).
 	As to claim 10, Khuat Duy discloses a beam irradiation device, wherein when a first sample height or a first working distance is set, the control unit outputs a value related to sample height or a lens condition of the objective lens, based on calculation using a previously stored first arithmetic equation or reference to a first table (i.e. known product layout), and when a value related to a second sample height or a second working distance is set, the control unit outputs the sample height or the lens condition of the objective lens, based on calculation using a previously stored second arithmetic equation or reference to a second table (implicitly the table that defines the product layout has more than 1 value for the entire surface layout) ([0087]).
	As to claim 12, Khuat Duy discloses an optical height measurement device, wherein the optical path dividing element is placed at a position that a relative angle between first trajectory connecting the optical path dividing element and first measuring point and second trajectory connecting the optical path dividing element and second measuring point is calculated by using L1, H1, and Theta 1, L1: distance between the optical path dividing element and the second measuring point, H1: height difference between the first measuring point and the second measuring point, Thetal: incidence angle of the first trajectory (Abstract; where the examiner notes that applicant’s claim element is purely intended result as it is simply a calculation of measuring points relative to variables, it in no way actually requires via the calculation a particular structural arrangement and could be applied to any system with the noted structures already cited above, please see MPEP 2114(I))
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Khuat Duy et al. (U.S. PGPub No. 2013/0128247 A1) in view of Watanabe et al. (U.S. PGPub No. 2002/0053634 A1).
As to claims 2 and 3, Khuat Duy does not explicitly disclose an optical height measurement device, wherein the projection optical system has a pattern mask in which an opening to transmit the light from the light source partially is made or wherein the pattern mask has a plurality of openings.
However, Watanabe discloses in figure 10 and in ([0008]-[0010]; [0089], ll. 1-20) the basic concept of using a pattern mask (203) made of a plurality of openings (i.e. multi-slit) in an projection optical system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Khuat Duy with an optical height measurement device, wherein the projection optical system has a pattern mask in which an opening to transmit the light from the light source partially is made or wherein the pattern mask has a plurality of openings in order to provide the advantage of increased versatility in using a mask system for height measurement as disclosed in Watanabe one can yield a system that has high accuracy and high reliability in height measurement with low distortion thus allowing the processing of very small patterns accurately.
	As to claim, Khuat Duy does not explicitly disclose an optical height measurement device, wherein the detection optical system has a diaphragm for shielding light of the reflected light which is out of a height detection area.
	However, Watanabe doe disclose and show in figure 10 and in ([0161], ll. 1-8) the use of a diaphragm (i.e. stop 216) for shielding light which is reflect out of a height detection area (i.e. elimination fluctuations of magnifications).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Khuat Duy with the use of wherein the detection optical system has a diaphragm for shielding light of the reflected light which is out of a height detection area in order to provide the advantage of increased accuracy by using a common stop/diaphragm technique it is well-known in the art one can remove unwanted light from reaching the detector, giving a more accurate height measurement.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Khuat Duy et al. (U.S. PGPub No. 2013/0128247 A1) in view of Tamiya (U.S. PGPub No. 2011/0317172 A1).
As to claims 6 and 7, Khuat Duy does not explicitly disclosed an optical height measurement device, wherein at least one of the optical path dividing element and the optical path adjusting element is a birefringent element or wherein a wave plate is provided between the birefringent element of the projection optical system or the detection optical system and the sample.
However, Tamiya does disclose and show in figure 6 and in ([0200]; [0205]) the use of a basic birefringent element (polarization beam splitter) to both split light and in conjunction with a waveplate relay return light with a changed polarization state to a detector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Khuat Duy with an optical height measurement device, wherein at least one of the optical path dividing element and the optical path adjusting element is a birefringent element or wherein a wave plate is provided between the birefringent element of the projection optical system or the detection optical system and the sample in order to provide the advantage of expected results in using a common polarization system (birefringent element with a waveplate) to efficiently allow the use of a more overhead optical configuration as is done in Tamiya figure 6, further in using polarization some amount of ambient noise can be removed from the optical measurement.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khuat Duy et al. (U.S. PGPub No. 2013/0128247 A1) in view of Aoki et al. (U.S. Patent No. 6,428,171 B1).
As to claim 8, Khuat Duy does not explicitly disclose an optical height measurement device, wherein at least one of the optical path dividing element and the optical path adjusting element is a lens which is split into two or more lenses.
However, Aoki does disclose and show in figure 1 and in (col. 5, ll. 39-50) the basic concept of using two lenses (113, 114) as a form of optical path adjusting element.  As disclosed in Khuat Duy multiple detectors arrays ([0080], ll. 1-5), obviously one can use the two lens system of Aoki to more efficiently relay light to each respective array with lower optical losses.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Khuat Duy with an optical height measurement device, wherein at least one of the optical path dividing element and the optical path adjusting element is a lens which is split into two or more lenses in order to provide the advantage of increased efficiency in using multiple lenses one can obviously as is known in the art relay light to each respective detector service with less optical loss vs for example unfocused potentially divergent light.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 11, the prior art taken alone or in combination fails to teach or disclose a charged-particle beam device, wherein when the first sample height or the first working distance is set, the control unit calculates difference Δz1 between sample surface height and reference height in accordance with Equation 1 and when the second sample height or the second working distance is set, the control unit calculates difference Δz2 between sample surface height and reference height in accordance with Equation 2 in combination with the entirety of limitations of instant claim 11.
Δz1=Δs/(2×m×sin θ1)  (Equation 1),
Δz2=Δs/(2×m×sin θ2) (Equation 2), Δs: displacement between reference position on the sensor and light receiving position, m: imaging magnification of the detection optical system, θ1: relative angle between an ideal optical axis of the beam with the first working distance and a projected light trajectory of the projection optical system, θ2: relative angle between an ideal optical axis of the beam with the second working distance and a projected light trajectory of the projection optical system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The examiner notes that applicant goes into detail why applicant has support for the newly amended limitations but fails to in any way disclose how they actually overcome the prior art of record.  Figure 2 of Khuat Day explicitly and without question shows the newly amended limitations.  Further applicant even notes that Khuat Day uses a grating to do so.  Applicant also uses grating 1015 to achieve the same division of light in the projection optical system.  The examiner is unclear how an explicit showing using even the same claimed structure disclosed in both the reference and the instant disclosure would “not disclose or even suggest the above-referenced features”.  For these reasons the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886